          Case
           Case2:20-cv-00079-JRG
                 2;20-cv-00079-JRG Document 10 Filed
                                    Documents  Filed 05/26/20
                                                     05/15/20 Page
                                                              Page 1 of 32 PageID
                                                                           PagelD #: 44
                                                                                     37

AO440|Rc\. I20'l) Suiiunoni in a Civil Actuin



                                     United States District Court
                                                                  for the

                                                        Eastern District of Texas


 CELLULAR COMMUNICATIONS EQUIPMENT LLC


                             Plaintiff

                                V.                                          Civil Action No. 2:20-cv-00079-JRG
        ONE PLUS TECHNOLOGY CO. LTD., et al

                            Defendant


                                                  SU.MMONS IN A CIVIL .ACTION


To: (Defendanr's name ami(iddn-ssl ONE PLUS TECHNOLOGY (SHENZHEN) CO. LTD.
                                         18F Tairan Building, Block C, Tairan 3 8th Road, Chegongmlao, Futlan District,
                                         Shenzhen, Guangdong 518040, China




          A lawsuit has been filed against you.

         Within 21 days after setA'icc of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jonathan H. Rastegar                                  ^
                                         BRAGALONE CONROY PC
                                         2200 Ross Avenue
                                         Suite 4500W
                                         Dallas, TX 75201



        It you tail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your amswer or motion with the court.



                                                                              CLERK OF COURT



Date:
                  5/15/20                                                                A- O'^otrUl-
                                                                                        Si^iHiiiireofClerk or Deputy Clerk
Case 2:20-cv-00079-JRG Document 10 Filed 05/26/20 Page 2 of 3 PageID #: 45
Case 2:20-cv-00079-JRG Document 10 Filed 05/26/20 Page 3 of 3 PageID #: 46
